DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing unit” and “an output unit” in claim 13, “a processing unit” and “an output unit” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Objections
Claims 17 and 21 are objected to because of the following informalities:  the term “planethan” appears to need a space between plane and than.  Appropriate correction is required. Claim 21 is objected to because it is dependent on claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, 18-19, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblum et al (US 20150234045) in view of Neff (US 20160231747) and Kuge (US 20050273215). Rosenblum teaches (claim 13, 22, and 24) an apparatus for sensing a vehicular environment when fitted to a vehicle (abs, “a vehicle may include at least one image capture device configured to acquire a plurality of images of an environment of a vehicle and a radar sensor to detect an object in the environment of the vehicle”), comprising: at least one forward looking sensor such as image capture device 122, image capture device 124, and image capture device 126”); a processing unit (fig 2d and para 47, “processing unit 110”); and an output unit (para 55, “User interface 170 may include any device suitable for providing information to or for receiving inputs”); wherein the at least one forward looking sensor is configured to acquire at least one vehicular environment scene data (abs, “a vehicle may include at least one image capture device configured to acquire a plurality of images of an environment of a vehicle”), wherein the at least one forward looking sensor is configured to provide the at least one vehicular environment scene data to the processing unit (fig 1 and para 47, “a data interface 128 communicatively connecting processing device 110 to image acquisition device”), wherein the processing unit is configured to determine scene information based on the at least one vehicular environment scene data (abs, “for each of a plurality of imaged regions at least one value indicative of a focus of expansion; identify a target object region”); wherein the output unit is configured to output data representative of the scene information (para 7,”determine a value indicative of an expected optical inflation associated with the object in the plurality of images”); and wherein the at least one forward looking sensor is configured to acquire the at least one vehicular environment scene data when fitted to at least one position at the front of a vehicle (fig 2d items 124 and 126 and para 7, “determine a value indicative of an expected optical inflation associated with the object in the plurality of images”), (claim 15) the at least one forward looking sensor includes a camera sensor (abs, “a vehicle may include at least one image capture device configured to acquire a plurality of images of an environment of a vehicle and a radar sensor to detect an object in the environment of the vehicle”), such as image capture device 122, image capture device 124, and image capture device 126”), (claim 22) a vehicle (fig 2a), (claim 22) a vehicle control system (fig 1, item 100 and para 88, “system 100 may provide control signals to one or more of throttling system 220, braking system 230, and steering system 240 to navigate vehicle”), (claim 22) the apparatus is configured to cooperate with the vehicle control system to control at least one vehicle function (fig 1, item 100 and para 88, “system 100 may provide control signals to one or more of throttling system 220, braking system 230, and steering system 240 to navigate vehicle”), (claim 23) of the at least one vehicle function includes inputs applied to a braking system and/or inputs applied to an accelerator/decelerator system (fig 1, item 100 and para 88, “system 100 may provide control signals to one or more of throttling system 220, braking system 230, and steering system 240 to navigate vehicle”).
Neff reaches (claim 13, 22, and 24) the at least one position of the forward looking sensor is horizontally spaced from the center plane such that it is closer to the left-plane than to the center-plane or is closer to the right plane than to the center-plane and (claim 19) a first one of the pair of camera sensors is horizontally spaced from the center-plane such that it is closer to the left-plane than to the center-plane and a second one of the pair of camera sensors is horizontally spaced from the center-plane such that it is closer to the right-plane than to the center-plane (fig 2a, item 12 and para 47 “At least two electronic cameras 12 are mounted to each face of the vehicle for obtaining images from corresponding points of view of, the faces including a front (forward-facing”). It would have been obvious to modify Rosenblum to include the at least one position of the forward looking sensor is horizontally spaced from the center plane such that it is closer 
 Kuge teaches (claim 13, 22, 24) the vehicle is defined by a vertical center-plane that runs in a forward-aft direction along the center of the vehicle (fig 3, centerline through vehicle) and the vehicle is defined by a vertical left-plane that runs in a forward-aft direction along the left hand side of the vehicle (fig 3, left side of shape representing vehicle) and the vehicle is defined by a vertical right-plane that runs in a forward-aft direction along the right hand side of the vehicle (fig 3, right side of shape representing vehicle). It would have been obvious to modify Rosenblum to include the vehicle is defined by a vertical center-plane that runs in a forward-aft direction along the center of the vehicle, the vehicle is defined by a vertical left-plane that runs in a forward-aft direction along the left hand side of the vehicle, and the vehicle is defined by a vertical right-plane that runs in a forward-aft direction along the right hand side of the vehicle because it is one of multiple implementation of the construction of a virtual vehicle with no new or unexpected results.
Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblum in view of Neff and Kuge as applied to claim 13 above, and further in view of Lutter et al (US 6771208). Lutter teaches (claim 14) the at least one forward looking sensor includes a radar sensor (fig 2 and col 1, lines 65-67, “a multi-sensor system 12 that includes different sensors 16 and 18”) and (claim 16) the at least one forward looking sensor includes a pair of radar sensors (fig 2 and col 1, lines 65-67, “a multi-sensor system 12 that includes different sensors 16 and 18”). It would have been obvious to modify Rosenblum in view of Neff and Kuge to include the at least one forward looking sensor includes a radar sensor and the at least one forward looking sensor includes a pair of radar sensors because combining multiple sensor allow the data from a radar and camera to processed locally requiring fewer reports to be sent over a connection.
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblum in view of Neff and Kuge in view of Lutter as applied to claim 16 above, and further in view of Harada et al (US 7889116). Harada teaches (claim 17) a first one of the pair of radar sensors is horizontally spaced from the center-plane such that it is closer to the left-plane than to the center-plane and a second one of the pair of radar sensor is horizontally spaced from the center-plane such that it is closer to the right-plane than to the center-plane (fig 2, col 4, lines 52-67, “FIG. 2 shows an example of mounting radars 10-15 on a vehicle 3, and detection regions thereof”). It would have been obvious to modify Rosenblum in view of Neff and Kuge in view of Lutter to include a first one of the pair of radar sensors is horizontally spaced from the center-plane such that it is closer to the left-plane than to the center-plane and a second one of the pair of radar sensor is horizontally spaced from the center-plane such that it is closer to the right-plane than to the center-plane because it would have been one of multiple method to place the forward looking sensor with no new or unexpected results.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblum in view of Neff and Kuge as applied to claim 13 above, and further in view of Lawrence et al (US 20120121128). Rosenblum teaches the at least one forward looking sensor includes at least two sensors (fig 2d). Lawrence teaches (claim 20) a first power supply is configured to power a first one of the at least two sensors and a second power supply is configured to power a second one of the at least two sensors (para 141, “Each of these signals is connected to a splitter (one for each imaging device”). It would have been Rosenblum in view of Neff and Kuge to include a first power supply is configured to power a first one of the at least two sensors and a second power supply is configured to power a second one of the at least two sensors because it is merely a one of multiple implementation for powering a sensor with no new or unexpected results. 
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblum in view of Neff and Kuge in view of Lutter in view of Harada as applied to claim 17 above, and further in view of Lawrence et al (US 20120121128). Rosenblum teaches the at least one forward looking sensor includes a pair of camera sensors, wherein a first one of the pair of camera sensors is horizontally spaced from the center-plane and a second one of the pair of camera sensors is horizontally spaced from the center-plane (fig 2d). 
Neff teaches (claim 21) the at least one forward looking sensor includes a pair of camera sensors, wherein a first one of the pair of camera sensors is horizontally spaced from the center-plane such that it is closer to the left-plane than to the center-plane and a second one of the pair of camera sensors is horizontally spaced from the center-plane such that it is closer to the right-plane than to the center-plane (fig 2a, item 12 and para 47 “At least two electronic cameras 12 are mounted to each face of the vehicle for obtaining images from corresponding points of view of, the faces including a front (forward-facing”). It would have been obvious to modify Rosenblum to include the at least one forward looking sensor includes a pair of camera sensors, wherein a first one of the pair of camera sensors is horizontally spaced from the center-plane such that it is closer to the left-plane than to the center-plane and a second one of the pair of camera sensors is horizontally spaced from the center-plane such that it is closer to the right-plane than to the center-plane because it would have been one of multiple method to place the forward looking sensor with no new or unexpected results. Lutter teaches multiple sensor units each with a radar and a camera sensors being located on the same device (fig 2, item 12 and fig 5, items 12a, 12b, 12c, and 12d). It would have been obvious to modify Rosenblum in view of Neff and Kuge to include multiple sensor units each with a radar and a camera sensors being located on the same device because combining multiple sensor allow the data from a radar and camera to process locally requiring fewer reports to be sent over a connection.
Lawrence teaches a first power supply is configured to power the first one of the pair of radar sensors and the first one of the camera sensors, and wherein a second power supply is configured to power the second one of the pair of radar sensors and the second one of the camera sensors (para 141, “Each of these signals is connected to a splitter (one for each imaging device”). It would have been obvious to modify Rosenblum in view of Neff and Kuge in view of Lutter in view of Harada to include a first power supply is configured to power the first one of the pair of radar sensors and the first one of the camera sensors, and wherein a second power supply is configured to power the second one of the pair of radar sensors and the second one of the camera sensors because it is merely a one of multiple implementation for powering a sensor with no new or unexpected results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648